Citation Nr: 0913739	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for scoliosis.

2. Entitlement to service connection for spondylosis of the 
cervical spine.

3. Entitlement to service connection for intervertebral disc 
syndrome of the thoracolumbar spine, including disc bulges of 
T11-12, L4-5, L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty November 1980 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In April 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In March 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  
She also testified at a personal hearing before the 
undersigned, sitting at the RO in March 2008.  Transcripts of 
these hearings are associated with the claims file. 

The Veteran also submitted additional evidence consisting of 
a personal statement and letters from her daughter and past 
employers.  See 38 C.F.R. § 20.1304 (2008).  The Board notes 
that the Veteran did not waive AOJ consideration of such 
evidence.  Id.  However, as the information is either 
duplicative or not relevant to the claims, the Board finds a 
remand for AOJ review of this evidence to be unnecessary.


FINDINGS OF FACT

1. The medical evidence does not demonstrate a current 
diagnosis of scoliosis.

2.  Spondylosis of the cervical spine was not present in 
service, manifested within one year of the veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

3.  Intervertebral disc syndrome of the thoracolumbar spine, 
including disc bulges of T11-12, L4-5, L5-S1was not present 
in service, manifested within one year of the veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSIONS OF LAW

1. Scoliosis was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2. Spondylosis of the cervical spine was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3. Intervertebral disc syndrome of the thoracolumbar spine, 
including disc bulges of T11-12, L4-5, L5-S1 was not incurred 
in or aggravated by the veteran's active duty military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in September 
2004.  An additional letter was sent in October 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter and the November 2007 VCAA letter 
provided proper notice as to disability ratings and effective 
dates.  Although the timing of this notice was defective, the 
Board finds no prejudice to the Veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of her claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, Social 
Security Administration (SSA) records, and the report of a 
December 2005 VA examination were reviewed by both the AOJ 
and the Board in connection with adjudication of her claim.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Initially, with respect to the Veteran's scoliosis claim, 
scoliosis is generally considered a congenital or 
developmental disorder.  Such disabilities are not diseases 
or injuries under VA regulations, and thus, may not be 
service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
Moreover, the Board notes that the record does not indicate 
that the Veteran currently has scoliosis of the spine.  This 
disorder was most recently reflected in a June 2000 MRI that 
revealed very slight scoliosis to the right.  Subsequent 
imaging reports do not show the presence of scoliosis, and 
the December 2005 VA examiner comments that he could not find 
any evidence of scoliosis and that the radiologist who 
performed X-rays at that time could not find such evidence 
either.  

The Veteran filed her claim in June 2004, and May 2004 and 
June 2005 letters from Dr. EOO offer an etiological opinion 
as to the Veteran's claimed scoliosis, but the Board notes 
that scoliosis is not a diagnosis noted in any of the records 
of Dr. EOO since the June 2000 MRI.  A September 2004 MRI 
does not reveal the presence of scoliosis, and an April 2006 
report of physical examination by Dr. MH indicates that there 
were normal curvatures of the spine.  Thus, medical records 
pertinent to the appeal period do not show a contemporaneous 
diagnosis of scoliosis.  Where there is no disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, with respect to the 
scoliosis claim, the Board finds that the Veteran does not 
have a current diagnosis of a disability for which service 
connection could be considered.  

With respect to the Veteran's other claims, the Board 
observes that the Veteran has current diagnoses of disorders 
of the cervical and lumbar spines.  Post-service medical 
evidence is replete with complaints and treatment for these 
disorders and diagnostic imaging studies.  These records 
reveal diagnoses of degenerative disc disease and spondylosis 
of the cervical spine with radiculitis and intervertebral 
disc syndrome of the thoracolumbar spine.  Additionally, 
imaging studies performed at the December 2005 VA examination 
revealed mild degenerative joint disease of the cervical and 
lumbar spines.  Thus, the Veteran has current diagnoses 
relative to her cervical and thoracolumbar spine claims.  

Additionally, service treatment records reflect complaint, 
treatment, or diagnosis with regard to low back pain.  The 
cause of the pain is not consistently identified, although 
the Board notes that it was associated with a leg length 
discrepancy and heel lift was prescribed.  Additionally, a 
low back strain was noted in relation to a fall the Veteran 
took on a wet floor.  The Board also observes that the 
Veteran was involved in a motor vehicle accident (MVA) in 
April 1983; however, no lumbar spine injuries were found.  
The Veteran was put on a temporary profile for low back 
strain in April 1981 through May 1981 and again in September 
1982 with respect to a muscle wall strain, which was not 
otherwise detailed.  

With respect to the cervical spine, service treatment records 
relevant to the April 1983 MVA show that neck range of motion 
was normal.  The only other mention of the neck is a record 
from the day after the MVA that shows complaints of neck pain 
after the Veteran turned her head to the side.      

However, there is also no competent medical evidence relating 
the Veteran's current cervical and thoracic spine 
disabilities to her military service.  The Board first notes 
that the Veteran's degenerative joint disease of the cervical 
and thoracic spine was not diagnosed within one year of 
service discharge.  Hence, service connection on a 
presumptive basis is not warranted.  

As for direct service connection, the Board observes that the 
Veteran's first post-service complaint of any problem with 
her back was a June 1992 report of back discomfort associated 
with right flank pain, approximately eight years since 
service discharge.  The first record in reference to 
musculoskeletal pain is a May 1999 MRI of the cervical spine, 
which is over 15 years after service.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Further, the Board notes a preponderance of the competent 
medical evidence is against the Veteran's claim.  First, the 
Board observes that the May 2004 and June 2005 letters of Dr. 
EOO only specifically identify scoliosis and do not relate 
the Veteran's other claimed cervical and lumbar spine 
disorders to her military service.  

Additionally, the Veteran was afforded a VA examination in 
December 2005.  Upon a review of the claims file and 
examination of the Veteran, the examiner determined that the 
Veteran's spinal disorders were not related to her military 
service.  The bases for this opinion included the fact that 
there was no continuity of complaints concerning the cervical 
and thoracic spine and that the degenerative findings were 
very mild and would not be unusual for a woman of the 
Veteran's age.  Further, the examiner noted that 
neurosurgeons had indicated that the Veteran's symptoms were 
not of a severity to warrant surgical intervention.  Finally, 
he found no evidence of sufficient aggravation of a 
preexisting congenital scoliosis to account for any chronic 
disability.  As a result, he opined that it is less likely 
than not that the Veteran's current cervical and lumbar 
findings were secondary to an injury or occurrence that 
occurred during active duty.

Finally, the Board acknowledges the Veteran's statements with 
respect to the etiology of her current spine disabilities, as 
well as her experience as a licensed practical nurse.  
Nevertheless, the Board also observes that the Veteran's 
nursing background does not include training or experience in 
orthopedics.  Moreover, the medical evidence shows that the 
Veteran continued to seek surgical consults for her spine, 
although she had already been advised by a number of 
neurosurgeons that surgery was an inappropriate course of 
treatment for her symptoms.  This fact leads the Board to 
question the accuracy of the Veteran's perception of the 
nature and etiology of her back disorders.  Accordingly, 
although the Veteran has some medical background, the Board 
finds that her statements are outweighed by the opinion of 
the VA examiner.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board determines that a preponderance of 
the evidence is against a finding that the Veteran has a 
diagnosis of scoliosis and that her cervical and lumbar spine 
disorders are related to her military service.  Therefore, 
her claims must be denied.


ORDER

Service connection for scoliosis is denied.

Service connection for spondylosis of the cervical spine is 
denied.

Service connection for intervertebral disc syndrome of the 
thoracolumbar spine, including disc bulges of T11-12, L4-5, 
L5-S1 is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


